OPINION ON APPELLANT’S MOTION FOR REHEARING
On original submission, we held that the State had introduced evidence sufficient to convict Appellant for the offense of murder. Appellant’s murder conviction was affirmed.
In her motion for rehearing, Appellant urges two grounds for review. First, she contends that the evidence is insufficient to support her conviction. The thrust of Appellant’s first ground is that Appellant’s expert expressed the view that no flammable liquid had been used to ignite the fire.
Appellant’s expert did state that, in his opinion, no accelerant was used in the fire. Appellant’s expert also acknowledged, how*499ever, that he could not dispute a chemist who had analyzed the debris and found that a petroleum product had been used.1 The State’s expert testified that a flammable liquid had been used, that a pour pattern existed at the scene of the fire, and that a chemical analysis performed with a gas chromatograph revealed the presence of a flammable liquid within the C12 to C20 range. Moreover, another of Appellant’s witnesses, a chemist, stated that substances which registered on the gas chro-matograph in the C12 to C20 range were flammable. From this record, we conclude that the evidence was not controverted that a flammable liquid had been used to start the fire.
Appellant additionally alleges that this Court erred in concluding “that the state need not refute every reasonable hypothesis other than the guilt of the accused.” First, our statement of this legal principle in our opinion noted that the State having the burden of proof “does not mean ... that the state must directly refute every purportedly reasonable hypothesis.” Jackson v. State, 672 S.W.2d 801, 804 (Tex.Cr.App.1984) (emphasis added). The Court of Criminal Appeals has expressly stated that while evidence relied on must exclude every other reasonable hypothesis except the guilt of the accused,
This does not mean that if evidence is presented at trial suggesting innocence, the jury cannot find the defendant guilty. Juries are charged with the responsibility of resolving factual questions. In this process, a jury may reject evidence and testimony which suggests innocence. Thus, ‘the rule that evidence must exclude every reasonable hypothesis of innocence refers to evidence which the jury believes and relies upon to support its verdict.’ (citation omitted.)
Castro v. State, No. 835-90, Slip op. at 3, 1992 WL 1131 (Tex.Cr.App. January 8, 1992). In this case, the jury relied upon evidence sufficient to support Appellant’s conviction. We find no merit in Appellant’s first ground for rehearing.
Appellant, by her second ground, contends that the trial court erred in admitting reputation testimony from Sheriff Greer and from Deputy Horton. The focus of Appellant’s argument is that the testimony was based solely upon the officers’ conversations with other members of the community about Appellant’s bad acts, contrary to the holding in Hernandez v. State, 800 S.W.2d 523 (Tex.Cr.App.1990). Appellant alleges not only that the admission of the testimony was erroneous, but also that the error committed was harmful.
We disagree with Appellant’s assertions. First, we reiterate our holding that the trial court properly admitted the reputation testimony. Sheriff Greer expressly stated that he based his opinion on both his personal dealings with Appellant and discussions he had heard from, or engaged in with, numerous other people. Deputy Horton likewise stated that he had heard Appellant’s reputation discussed. While Deputy Horton did admit that he based his opinion upon his personal dealings with Appellant, he also stated that what he had heard discussed would not change his opinion of Appellant’s reputation. These witnesses’ opinions were concise, without embellishment and without reference to an extraneous offense. While the predicate could have been laid more precisely for Deputy Horton’s testimony, we adhere to our conclusion that the trial court committed no error.
Even if we assume that Deputy Horton’s testimony should have been excluded, we would still be required to conclude that the error by the trial court was harmless. The Hernandez opinion does not mandate a reversal of Appellant’s conviction. In Hernandez, the Court of Criminal Appeals expressly stated that when “the only evidence presented at the punishment phase of the trial was the improperly admitted reputation evidence, one cannot *500say beyond a reasonable doubt that the error did not contribute to the punishment.” 800 S.W.2d at 525 (emphasis added).
At the punishment phase of this trial, however, the State introduced the testimony of Sheriff Greer, Deputy Horton, and Mrs. Oyler Smith, the mother of the decedent. Smith stated that at her son’s funeral, Appellant and Tommie Lea Davis showed no remorse and that “[a]fter the burial they were outside the cemetery laughing and talking like they had been to a big party.” Appellant has not objected to the admissibility of Smith’s testimony. Therefore, we conclude that any error committed was harmless, because there was testimony other than that of Greer and Horton offered by the State at the trial’s punishment phase. Appellant’s second ground for review is overruled.
For all the aforementioned reasons, Appellant’s motion for rehearing is overruled.

. The pertinent exchange between the prosecutor and the expert went as follows:
Q: And if the chemist that prepared the report said there was a petroleum product used, you would not be in a real good position to disagree?
A: No, sir, I wouldn’t disagree with him.